                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 1 of 18 Page ID #:484



                                  1   DAVID GROSSMAN (SBN 211326)
                                      dgrossman@loeb.com
                                  2   LOEB & LOEB LLP
                                      10100 Santa Monica Blvd., Suite 2200
                                  3   Los Angeles, CA 90067
                                      Telephone: 310.282.2000
                                  4   Facsimile: 310.282.2200
                                  5   Attorneys for Defendants
                                      MORGAN CREEK ENTERTAINMENT
                                  6   GROUP; LIONSGATE
                                      ENTERTAINMENT; SUMMIT
                                  7   ENTERTAINMENT LLC; LENTON T.
                                      HUTTON; DAVID C. ROBINSON;
                                  8   JAMES G. ROBINSON; STEVEN G.
                                      BAGATOURIAN; JEREMY HAFT;
                                  9   EDDIE GONZALEZ
                            10
                            11                                    UNITED STATES DISTRICT COURT
                            12                                CENTRAL DISTRICT OF CALIFORNIA
                            13
                            14        JOSEPH G. KARMO,                           Case No.: 2:18-cv-09148-PA-AGRx
                            15                       Plaintiff,                  Assigned to Hon. Percy Anderson
                            16                 v.
                                                                                 DEFENDANTS’ MEMORANDUM
                            17        MORGAN CREEK                               OF POINTS AND AUTHORITIES
                                      ENTERTAINMENT GROUP;                       IN SUPPORT OF MOTION TO
                            18        LIONSGATE ENTERTAINMENT;                   DISMISS AMENDED
                                      SUMMIT ENTERTAINMENT LLC;                  COMPLAINT
                            19        LENTON T. HUTTON; DAVID C.
                                      ROBINSON; JAMES G. ROBINSON;               [Concurrently filed: Notice of Motion
                            20        STEVEN G. BAGATOURIAN;                     and Motion; [Proposed] Order]
                                      JEREMY HAFT; EDDIE GONZALEZ;
                            21        and ICM PARTNERS,
                                                                                 Date: April 15, 2019
                            22                       Defendants.                 Time: 1:30 p.m.
                                                                                 Place: Courtroom 9A
                            23
                                                                                 Complaint Filed: October 24, 2018
                            24
                            25
                            26
                            27
                            28
                                                                                    DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                          OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                           COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 2 of 18 Page ID #:485



                                  1                                               TABLE OF CONTENTS
                                  2                                                                                                                          Page
                                  3   I.       INTRODUCTION .................................................................................................... 1
                                  4   II.      STATEMENT OF FACTS ....................................................................................... 3
                                  5            A.       Plaintiff’s Allegations Of Access. ................................................................. 3
                                  6            B.       Plaintiff’s Allegations Of Substantial Similarity........................................... 5
                                  7   III.     PLAINTIFF CANNOT STATE AN INFRINGEMENT CLAIM ........................... 5
                                  8            A.       Plaintiff Has Not Alleged A Plausible Claim Of Access. ............................. 6
                                  9            B.       Plaintiff Has Not Sufficiently Alleged That The Script and the Film
                                                        Are Substantially Similar. ............................................................................. 8
                            10
                                                        1.        Historical Elements In A Biographical Work Are Not
                            11                                    Protectable and Cannot Be Infringed By Another Work
                                                                  Unless The Subject Works Are Virtually Identical. ........................... 9
                            12
                                               C.       Plaintiff Has Only Alleged A Claim For Copyright Infringement
                            13                          Against Defendant Hutton, And Has Not Stated Any Claim For
                                                        Relief Against Any Other Party. ................................................................. 12
                            14
                                      IV.      CONCLUSION ...................................................................................................... 14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                                             DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                                 i                 OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                                    COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 3 of 18 Page ID #:486



                                  1                                              TABLE OF AUTHORITIES
                                  2                                                                                                                         Page(s)

                                  3   Cases
                                  4   Art Attacks Ink, LLC v. MGA Entm’t Inc.,
                                         581 F.3d 1138 (9th Cir. 2009) .......................................................................................... 6
                                  5
                                  6   Ashcroft v. Iqbal,
                                         556 U.S. 662 (2009) ..................................................................................................... 2, 7
                                  7
                                      Bell Atlantic Corp. v. Twombly,
                                  8      550 U.S. 544 (2007) ......................................................................................................... 7
                                  9
                                      Benay v. Warner Bros. Entm’t, Inc.,
                            10           607 F.3d 620 (9th Cir. 2010) ................................................................................ 9, 10, 11

                            11        Berkic v. Crichton,
                                         761 F.2d 1289 (9th Cir. 1985) .......................................................................................... 8
                            12
                            13        Campbell v. Walt Disney Co.,
                                        718 F. Supp. 2d 1108 (N.D. Cal. 2010) ......................................................................... 13
                            14
                                      Cano v. A World of Difference Inst.,
                            15          No. C95-03291 CW, 1996 U.S. Dist. LEXIS 8161
                            16          (N.D. Cal. May 31, 1996) ................................................................................................ 9

                            17        Cavalier v. Random House, Inc.,
                                        297 F.3d 815 (9th Cir. 2002) ........................................................................................ 6, 8
                            18
                                      Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,
                            19           462 F.3d 1072 (9th Cir. 2006) .................................................................................... 8, 11
                            20
                                      Hoehling v. Universal City Studios, Inc.,
                            21          618 F.2d 972 (2d Cir. 1980) ............................................................................................. 9
                            22        Hord v. Jackson,
                            23          281 F. Supp.3d 417 (S.D.N.Y. 2017) ............................................................................... 7

                            24        Kouf v. Walt Disney Pictures & Television,
                                        16 F.3d 1042 (9th Cir. 1994) ............................................................................................ 8
                            25
                                      Miller v. Universal City Studios, Inc.,
                            26           650 F.2d 1365 (5th Cir. 1981) .......................................................................................... 9
                            27
                                      Narell v. Freeman,
                            28           872 F.2d 907 (9th Cir. 1989) ............................................................................................ 9
                                                                                                               DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                                  ii             OF MOTION TO DISMISS FIRST AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                                        COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 4 of 18 Page ID #:487



                                  1                                     TABLE OF AUTHORITIES (CONT’D)
                                  2                                                                                                                       Page(s)

                                  3   Novak v. Warner Bros. Pictures, LLC,
                                        Order Granting Motion for Summary Judgment, No. 07-CV-4000 GAF
                                  4     (PLAx) (C.D. Cal. Oct. 20, 2008), ECF No. 53, aff’d, 387 F. App’x 747
                                  5     (9th Cir. 2010) .......................................................................................................... 10, 11

                                  6   Radin v. Hunt,
                                         No. LA CV 10-08838 JAK, 2011 WL 13196323
                                  7      (C.D. Cal. Dec. 15, 2011), aff’d, 499 F. App’x 684 (9th Cir. 2012) ............................... 7
                                  8
                                      Rice v. Fox Broad. Co.,
                                  9      330 F.3d 1170 (9th Cir. 2003) ...................................................................................... 6, 8

                            10        Shaw v. Lindheim,
                                         919 F.2d 1353 (9th Cir. 1990) .......................................................................................... 9
                            11
                            12        Three Boys Music Corp. v. Bolton,
                                         212 F.3d 477 (9th Cir. 2000) ............................................................................................ 6
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                                                DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                                   iii                OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                                       COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 5 of 18 Page ID #:488



                                  1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                  2   I.       INTRODUCTION
                                  3            Plaintiff Joseph Karmo (“Plaintiff”) filed this action for copyright
                                  4   infringement, preliminary injunction, constructive trust, and accounting against
                                  5   Defendants Morgan Creek Entertainment Group, Lionsgate Entertainment, Summit
                                  6   Entertainment LLC, Lenton Hutton, David Robinson, James Robinson, Steve
                                  7   Bagatourian, Jeremy Haft, Eddie Gonzales and ICM Partners (the “Morgan Creek
                                  8   Defendants”).1
                                  9            Plaintiff Karmo, in pro per, alleged that his unpublished script, entitled
                            10        “Tupac: Shining Serpent” (the “Script”) was infringed by the 2017 biopic, All Eyez
                            11        on Me (the “Film”).
                            12                 The Morgan Creek Defendants filed a motion to dismiss Plaintiff’s original
                            13        complaint on or about February 24, 2019. That same week, Plaintiff Karmo filed a
                            14        motion to amend the complaint and, on February 28, the Court granted Karmo leave
                            15        to file his proposed amended complaint. The Amended Complaint contains the
                            16        same insufficient allegations of access and substantial similarity as Plaintiff’s
                            17        original complaint. The changes to Plaintiff’s complaint primarily consist of the
                            18        addition of several new parties, including Rizvi Traverse Management, LLC, and
                            19        certain individuals affiliated with Rizvi Traverse and ICM.
                            20                 Plaintiff’s Amended Complaint should be dismissed because it suffers from
                            21        the same deficiencies as his original complaint. Specifically, Plaintiff Karmo has
                            22        failed to plausibly allege access by the Morgan Creek Defendants. The Amended
                            23        Complaint should also be dismissed because it does not sufficiently allege the
                            24        existence of substantial similarity of creative expression between the Script and the
                            25        Film.
                            26
                            27
                                               1
                                             This motion is filed by all defendants with the exception of ICM Partners,
                            28        which entity is separately represented.
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                 1              OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 6 of 18 Page ID #:489



                                  1                   There Is No Plausible Allegation Of Access.
                                  2            Plaintiff’s claim of access is based, exclusively, on a convoluted and
                                  3   implausible story about his Script being photocopied by Detroit-area drug dealers,
                                  4   who take his Script with them to Los Angeles, where one of them meets Paris Hilton
                                  5   at a “marijuana mansion party” and she, in turn, introduces these drug dealers to
                                  6   Defendant Lenton Hutton, one of the Film’s credited writers.2 Plaintiff alleges,
                                  7   equally implausibly, that these two drug dealers were each given $250,000 by Mr.
                                  8   Hutton in exchange for a copy of Plaintiff’s unpublished screenplay. Plaintiff does
                                  9   not allege that he attended the marijuana mansion party, Plaintiff does not allege that
                            10        the drug dealers were acting as his agents, and there are, not surprisingly, a number
                            11        of logical holes in Plaintiff’s far-fetched story. Plaintiff’s allegations of access are
                            12        facially implausible and, as such, violate the Supreme Court’s requirement that
                            13        federal claims must be non-conclusory, factual, and plausible. Ashcroft v. Iqbal,
                            14        556 U.S. 662 (2009).
                            15                        Plaintiff’s Amended Complaint Fails To Allege Substantial Similarity
                            16                          of Creative Expression Between His Script and The Film.
                            17                 Plaintiff’s allegations of substantial similarity also are insufficient to state a
                            18        claim for copyright infringement. Plaintiff generally alleges that his unpublished
                            19        Script was copied, and that elements of his work were incorporated into the Film,
                            20        but Plaintiff does not attach his Script to the Amended Complaint, and he fails to
                            21        specify any creative expression that was included in his Script, and that was copied
                            22        in the Film.
                            23                 Instead, Plaintiff asserts that, in a four-second scene of the Film, a robbery
                            24        takes place during which perpetrators steal Tupac’s Rolex watch. Plaintiff claims
                            25        that, in reality, the robbery being depicted did not involve the theft of the Rolex
                            26        watch and that his Script also includes a scene depicting Tupac’s Rolex being
                            27
                                            Plaintiff’s recent additions to the complaint include his allegation that
                                               2
                            28        Defendant Hutton was involved in the death of Tupac’s mother, Afeni Shakur.
                                                                                            DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                   2              OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                   COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 7 of 18 Page ID #:490



                                  1   stolen.3 The purported existence of a single common element in two historical
                                  2   works is not sufficient to state a claim for infringement, and Plaintiff’s other claimed
                                  3   similarities simply involve a recitation of dozens of elements from Tupac’s life story
                                  4   – a life story that neither Plaintiff, nor anyone else, can claim ownership of.
                                  5   Plaintiff also engages in an extended discussion of Jada Pinkett Smith’s objection to
                                  6   the way in which she was (briefly) portrayed in the Film, but Plaintiff does not
                                  7   juxtapose his Script and the Film, or show any copyrightable expression that was
                                  8   supposedly copied from his Script and incorporated into the Film. Further, Plaintiff
                                  9   does not dispute that, as a factual matter, Jada Pinkett Smith knew Tupac and
                            10        attended an arts school with him in Baltimore. It is black-letter law that historical
                            11        facts are not subject to protection, and that any producer, writer or director can
                            12        create a work about a historical figure, without fear that someone else interested in
                            13        that same subject matter can claim to have a monopoly on those biographical facts.
                            14                 Plaintiff has failed to plead sufficient facts to allege either access or
                            15        substantial similarity, and his Amended Complaint should be dismissed.
                            16        II.      STATEMENT OF FACTS
                            17                 Plaintiff Joseph Karmo filed this action in pro per. It is unclear from the
                            18        Amended Complaint if Plaintiff Karmo has ever worked as a writer, but he
                            19        nevertheless asserts that he drafted a script entitled “Tupac: Shining Serpent” in
                            20        2011, and received a copyright registration for the Script in 2012. Amended
                            21        Complaint ¶ 20. Plaintiff alleges that Defendants’ Film, All Eyez on Me, which was
                            22        released in June of 2017, infringes on his Script.
                            23                 A.    Plaintiff’s Allegations Of Access.
                            24                 In attempting to plead access, Plaintiff alleges that someone named “Twig”
                            25        Krikorian, alleged to be the great-nephew of Kirk Krikorian, obtained a copy of
                            26
                                               3
                                              A review of the Film is not necessary at this stage, but would in any case
                            27        show that this purported similarity does not exist because, in the scenes following
                                      the robbery, the Tupac character appears to be wearing the same gold watch that he
                            28        was wearing prior to the robbery.
                                                                                           DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                   3             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                  COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 8 of 18 Page ID #:491



                                  1   Plaintiff’s Script. Plaintiff does not explain how Twig came to possess the Script.
                                  2   Id. at ¶¶ 21-22. Plaintiff asserts that, at some point, “Twig was drugged, and the
                                  3   script was photocopied by an individual named Fady Abdal and his girlfriend
                                  4   Marcella Knouna.” Id. at ¶ 21.
                                  5            Plaintiff further alleges that, after drugging “Twig” and stealing a copy of the
                                  6   Script, these two assailants (Fady Abdal and Marcella Knouna) traveled to
                                  7   California along with Twig. Christopher Hakim, a drug dealer and Fady Abdal’s
                                  8   “boss,” also joined this trip. Id. at ¶ 22. The trip to California was for the purpose
                                  9   of buying “pounds upon pounds of marijuana from Michael Straumietis’ ‘Marijuana
                            10        Mansion Party.’” Id.
                            11                 Plaintiff claims that, while these drug dealers were attending the Marijuana
                            12        Mansion Party (also allegedly attended by LeBron James and Mark Cuban), they
                            13        found their way to one of the Film’s credited writers, Defendant Lenton Hutton:
                            14
                                                       Abdal struck up a conversation with Paris Hilton, and told
                            15
                                                       her that he had a very unique screenplay that tells the
                            16
                                                       untold story of Tupac Shakur. Christopher Hakim and
                            17
                                                       Jovan Tueni saw Fady Abdal talking to Paris Hilton, so
                            18
                                                       they walked over there, as well. The three of them (Abdal,
                            19
                                                       Hakim, and Tueni) were given a face to face meeting with
                            20
                                                       Defendant Hutton. They were compensated for the
                            21
                                                       material, which was sold in a back-room deal to Defendant
                            22
                                                       Hutton. Fady Abdal, and Christopher John Hakim
                            23
                                                       brokered a deal where they each received $250,000…
                            24
                                       Id. at ¶ 23.4
                            25
                            26                 4
                                               In his Amended Complaint, Karmo has supplemented this access paragraph
                                      by adding that “[p]rior to the release of the infringing work, the Federal Bureau of
                            27        Investigation got their hands on a copy of the script used to produce the infringing
                                      work after an alleged hacker stole the script and tried selling it to an undercover,
                            28        [sic] a guilty verdict, & sentenced to 5 years.”
                                                                                           DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                   4             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                  COMPLAINT
                   Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 9 of 18 Page ID #:492



                                  1            Plaintiff Karmo goes on to explain that: “[t]here were several Armenians
                                  2   involved in the theft of the screenplay” including a man named Dan Bilzerian. Id. at
                                  3   ¶ 24. Plaintiff alleges that this Marijuana Mansion Party took place in the “winter
                                  4   [of] 2015” and that the Film was released in June of 2017. Id. at ¶¶ 21-22.
                                  5            B.    Plaintiff’s Allegations Of Substantial Similarity.
                                  6            Plaintiff does not attach a copy of his Script to the Amended Complaint, and
                                  7   the only excerpt from his supposedly registered Script that is included in the
                                  8   Amended Complaint does not support any claim of substantial similarity.
                                  9            Plaintiff asserts that the Script and the Film are substantially similar because:
                            10        (1) a scene in the Film depicts Tupac being robbed and his watch being stolen; and
                            11        (2) Jada Pinkett-Smith has made statements indicating that some of her interactions
                            12        with Tupac in the Film were not accurate depictions of her relationship with him.
                            13        With respect to the first point, Plaintiff (incorrectly) alleges that both the Script and
                            14        the Film contain a trivial non-historical detail (of the watch being stolen), but
                            15        regarding the second element, it is unclear from the Amended Complaint whether or
                            16        not Plaintiff is alleging that certain non-historical facts about Jada Pinkett Smith
                            17        were included in the Script, and are also present in the Film.
                            18                 Plaintiff then lists a series of events from Tupac’s life that he claims are
                            19        included in the Script, including Tupac’s childhood, the depiction of his famous
                            20        mother, Afeni, his music career and accomplishments, his film career, his legal
                            21        woes, his conflict with Christopher “Notorious B.I.G.” Wallace, and the violent
                            22        attacks and incidents he was involved in during his life. Other than the robbery
                            23        involving the taking of the Rolex, Plaintiff does not allege that any of these life
                            24        events are copyrightable, nor does he allege facts demonstrating that any specific
                            25        events were taken from his work and were incorporated into the Film.
                            26        III.     PLAINTIFF CANNOT STATE AN INFRINGEMENT CLAIM
                            27                 The elements of copyright infringement are: (1) ownership of a valid
                            28        copyright and (2) unauthorized copying by the defendant of protected elements of
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                  5             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 10 of 18 Page ID #:493



                                  1   the work. See Rice v. Fox Broad. Co., 330 F.3d 1170, 1174 (9th Cir. 2003).
                                  2   “Copying may be established by showing that the infringer had access to plaintiff’s
                                  3   copyrighted work and that the works at issue are substantially similar in their
                                  4   protected elements.” Cavalier v. Random House, Inc., 297 F.3d 815, 822 (9th Cir.
                                  5   2002).
                                  6            A.    Plaintiff Has Not Alleged A Plausible Claim Of Access.
                                  7            Without direct evidence of copying, “a plaintiff must show a reasonable
                                  8   possibility, not merely a bare possibility, that an alleged infringer had the chance to
                                  9   view the protected work. Where there is no direct evidence of access, circumstantial
                            10        evidence can be used to prove access either by (1) establishing a chain of events
                            11        linking the plaintiff’s work and the defendant’s access, or (2) showing that
                            12        plaintiff’s work has been widely disseminated.” Art Attacks Ink, LLC v. MGA
                            13        Entm’t Inc., 581 F.3d 1138, 1143 (9th Cir. 2009) (citing Three Boys Music Corp. v.
                            14        Bolton, 212 F.3d 477, 481-82 (9th Cir. 2000)).
                            15                 Here, Plaintiff does not allege that his unpublished work was widely
                            16        disseminated, or that he ever provided it to anyone other than Plaintiff’s
                            17        acquaintance “Twig” Kirkorian. Thus, Plaintiff cannot claim access through the
                            18        theory of mass distribution/wide dissemination.
                            19                 Because he cannot allege widespread dissemination of his work, Plaintiff is
                            20        required to allege access through non-speculative, factual allegations regarding the
                            21        defendants’ opportunity to review his work. Plaintiff has not alleged a plausible
                            22        chain of events linking his work to the defendants. Instead, he has asserted a
                            23        distinctly implausible story, a convoluted tale involving Paris Hilton, drug dealers,
                            24        someone named “Twig” being drugged and robbed (but then also participating in the
                            25        sale of the Script), and a Marijuana Mansion Party at which one of the attendees
                            26        paid two drug dealers $500,000 for a script of unknown provenance.
                            27                 This type of speculation is insufficient to establish access. See Three Boys,
                            28        212 F.3d at 482. The Supreme Court has made clear that the plaintiff must plead
                                                                                         DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                 6             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 11 of 18 Page ID #:494



                                  1   plausible facts to state a claim for relief. See Iqbal, 556 U.S. at 678; Bell Atlantic
                                  2   Corp. v. Twombly, 550 U.S. 544, 556 (2007). Plaintiff’s access claim is inherently
                                  3   incredible, and therefore is not plausible under governing law. See Radin v. Hunt,
                                  4   No. LA CV 10-08838 JAK (SSx), 2011 WL 13196323, at *4 (C.D. Cal. Dec. 15,
                                  5   2011) (rejecting infringement claim where the plaintiff had “only a highly
                                  6   speculative, vague theory of how Defendants would have accessed her work, and the
                                  7   two works in question are far from strikingly similar”), aff’d, 499 F. App’x 684 (9th
                                  8   Cir. 2012).
                                  9            Plaintiff’s speculative and implausible theory of access is similar to
                            10        allegations that were recently rejected in a copyright infringement case in which the
                            11        plaintiffs asserted that two third parties had supposedly taken the plaintiffs’ work
                            12        and provided it to a named defendant. See Hord v. Jackson, 281 F. Supp.3d 417,
                            13        423 (S.D.N.Y. 2017). In that case, the district court rejected plaintiff’s speculative
                            14        theory, and dismissed the complaint, holding that: “[p]laintiffs’ naked assertions in
                            15        their Complaint, that two non-parties allegedly showed the work to Defendants, are
                            16        insufficient to establish access.” This case is no different, as Plaintiff Karmo alleges
                            17        that two random third parties (who he did not authorize to act for him) somehow
                            18        obtained his Script, and through a convoluted and implausible chain of events, sold
                            19        his Script for half a million dollars at a marijuana party.
                            20                 If Karmo were permitted to make out a case for infringement based upon
                            21        wholly implausible, and likely fabricated, claims of others “stealing” his work and
                            22        sharing it with people connected to the Film, any claimant would be able to state a
                            23        claim for infringement by simply alleging that they think a third party took their
                            24        work, without authorization, and shared it with the defendants. This is not the law,
                            25        and because Plaintiff’s allegations of access are wholly speculative and lacking in
                            26        credibility, pursuant to Iqbal, Plaintiff’s Amended Complaint must be dismissed.
                            27
                            28
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                  7             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 12 of 18 Page ID #:495



                                  1            B.    Plaintiff Has Not Sufficiently Alleged That The Script and the Film
                                  2                  Are Substantially Similar.
                                  3            The Ninth Circuit employs a two-part test to determine whether two works
                                  4   are substantially similar. The two components of this test are the objective
                                  5   “extrinsic test” and the subjective “intrinsic test.” Funky Films, Inc. v. Time Warner
                                  6   Entm’t Co., L.P., 462 F.3d 1072, 1077 (9th Cir. 2006). With respect to literary
                                  7   works, such as films and television shows, the extrinsic test evaluates the
                                  8   “‘articulable similarities between the plot, themes, dialogue, mood, setting, pace,
                                  9   characters, and sequence of events.’” Id. (quoting Kouf v. Walt Disney Pictures &
                            10        Television, 16 F.3d 1042, 1045 (9th Cir. 1994)). In applying the extrinsic test, the
                            11        “court ‘compares, not the basic plot ideas for stories, but the actual concrete
                            12        elements that make up the total sequence of events and the relationships between the
                            13        major characters.’” Id. (quoting Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir.
                            14        1985)). The intrinsic test is the province of the jury. Accordingly, on a motion to
                            15        dismiss or for summary judgment, “only the extrinsic test is important.” Kouf, 16
                            16        F.3d at 1045.
                            17                 General plot ideas are not protectable and cannot give rise to a claim for
                            18        copyright infringement. See Berkic, 761 F.2d at 1293. Similarly, “scenes a faire,”
                            19        elements of literary works that naturally flow from generic plot-lines or sequences,
                            20        are not protectable. Rice, 330 F.3d at 1175 (“expressions indispensable and
                            21        naturally associated with the treatment of a given idea ‘are treated like ideas and are
                            22        therefore not protected by copyright’”) (citation omitted). Thus, the relevant test
                            23        examines “not the basic plot ideas for stories, but the actual concrete elements that
                            24        make up the total sequence of events and the relationships between the major
                            25        characters.” Berkic, 761 F.2d at 1293. When comparing a copyrighted and accused
                            26        work, courts “must take care to inquire only whether ‘the protectable elements,
                            27        standing alone, are substantially similar.’” Cavalier, 297 F.3d at 822 (emphasis in
                            28        original; citations omitted).
                                                                                         DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                 8             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 13 of 18 Page ID #:496



                                  1            As alleged in the Amended Complaint, any similarities between the two
                                  2   works are derived from unprotectable historical facts, incidents, or scenes-a-faire
                                  3   that naturally flow from Shakur’s life story.
                                  4                  1.     Historical Elements In A Biographical Work Are Not
                                  5                         Protectable and Cannot Be Infringed By Another Work
                                  6                         Unless The Subject Works Are Virtually Identical.
                                  7            “It is well settled that copyright protection extends only to an author’s
                                  8   expression of facts and not to the facts themselves. This dichotomy between facts
                                  9   and their expression derives from the concept of originality which is the premise of
                            10        copyright law.” Miller v. Universal City Studios, Inc., 650 F.2d 1365, 1368 (5th Cir.
                            11        1981) (citations omitted); Shaw v. Lindheim, 919 F.2d 1353, 1356 (9th Cir. 1990)
                            12        (“[c]opyright law protects an author’s expression; facts and ideas within a work are
                            13        not protected”); Cano v. A World of Difference Inst., No. C95-03291 CW, 1996 U.S.
                            14        Dist. LEXIS 8161, at *25 (N.D. Cal. May 31, 1996) (describing the “narrow scope
                            15        of protection afforded a factual work”).
                            16                 Importantly, “[h]istorical facts and theories may be copied, as long as the
                            17        defendant does not ‘bodily appropriate’ the expression of the plaintiff.” Narell v.
                            18        Freeman, 872 F.2d 907, 910-11 (9th Cir. 1989) (citation omitted); accord Benay v.
                            19        Warner Bros. Entm’t, Inc., 607 F.3d 620, 625 (9th Cir. 2010) (“Historical facts
                            20        are…unprotected by copyright law.”). “To avoid a chilling effect on authors who
                            21        contemplate tackling an historical issue or event, broad latitude must be granted to
                            22        subsequent authors who make use of historical subject matter, including theories or
                            23        plots.” Hoehling v. Universal City Studios, Inc., 618 F.2d 972, 978 (2d Cir. 1980).
                            24        Accordingly, the copyright in non-fiction or biographical works is “thin,” and a
                            25        court will only find infringement if the accused work is “virtually identical” to the
                            26        plaintiff’s work. Id. at 980 (“courts should assure themselves that the works before
                            27        them are not virtually identical.”).
                            28
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                  9             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 14 of 18 Page ID #:497



                                  1            Tupac Shakur was a public figure – and his personal life, music career, film
                                  2   career, and violent death were fodder for countless media reports. Thus, Plaintiff’s
                                  3   copyright interest in the Script is subject to only narrow protection; he must allege
                                  4   that the Script and the Film are “virtually identical” to overcome dismissal. Plaintiff
                                  5   has not come close to satisfying that standard, instead summarizing various
                                  6   historical elements from Tupac’s life that Plaintiff alleges were documented in his
                                  7   Script. Plaintiff does not even claim that those same historical facts were depicted
                                  8   in the Film, and he certainly does not allege that those elements were copied by the
                                  9   Defendants in a “virtually identical” manner.
                            10                 The Ninth Circuit, in Benay, 607 F.3d 620, held that the plaintiff’s screenplay
                            11        entitled “The Last Samurai” and the defendants’ film entitled “The Last Samurai”
                            12        were not substantially similar. Both works portrayed an American war veteran who
                            13        moves to Japan to train the Japanese Army in Western warfare techniques to help
                            14        put down the Satsuma (samurai) Rebellion. In affirming summary judgment for the
                            15        defendant, the Ninth Circuit explained: “A number of similarities between the
                            16        works arise out of the fact that both works are based on the same historical events,
                            17        take place at the same time and in the same country, and share similar themes. These
                            18        similarities are largely between unprotected elements—historical facts,
                            19        characteristics that flow naturally from their shared premise, and scenes-a-faire.”
                            20        Id. at 629.
                            21                 Likewise, in Novak v. Warner Bros. Pictures, LLC, 387 F. App’x 747 (9th
                            22        Cir. 2010), the Ninth Circuit affirmed the district court’s ruling, holding that there
                            23        was no substantial similarity of protected expression between two works depicting
                            24        the same historical events. In Novak, the plaintiffs claimed that their film
                            25        chronicling the tragic 1970 plane crash that befell the Marshall University football
                            26        team was infringed by the motion picture We Are Marshall, which depicted the
                            27        same characters and events. This Court granted summary judgment for defendants,
                            28        determining that “the only protection available to Plaintiffs lies in their presentation
                                                                                         DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                10             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 15 of 18 Page ID #:498



                                  1   of historical events by which the Court refers to the sequencing, pace, narration, and
                                  2   selection of footage, photographs, events and individuals portrayed – but not the
                                  3   events themselves.” Order Granting Motion for Summary Judgment, Novak v.
                                  4   Warner Bros. Pictures, LLC, No. 07-CV-4000 GAF (PLAx) (C.D. Cal. Oct. 20,
                                  5   2008), ECF No. 53 at 19 (emphasis added). The Ninth Circuit affirmed, holding
                                  6   that: “[i]n this case, the only concrete or articulable similarities between Ashes to
                                  7   Glory and We Are Marshall consist of unprotectable scenes-a-faire…and historical
                                  8   facts, which, like all facts, whether ‘scientific, historical, biographical, [or] news of
                                  9   the day[,]’…‘may not be copyrighted and are part of the public domain available to
                            10        every person.’” 387 F. App’x at 749 (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv.
                            11        Co., 499 U.S. 340, 347-48 (1991)).
                            12                 Courts routinely grant [dismissal] in cases involving copyright infringement
                            13        claims based on historical facts, scenes-a-faire and unprotectable expression. See,
                            14        e.g., Funky Films, 462 F.3d at 1077-78. Like Benay and Novak (as well as the Ninth
                            15        Circuit’s decision in Narell and the Second Circuit’s decision in Hoehling), the only
                            16        alleged similarities between the Script and the Film are based on the commonalities
                            17        arising from the depiction of key facts from the life and career of Tupac Shakur.
                            18                 Under the Ninth Circuit’s governing extrinsic test, as a matter of law, Plaintiff
                            19        has failed to allege sufficient similarities between the protectable elements of the
                            20        plot, themes, dialogue, mood, setting, pace, characters and sequence of events in the
                            21        two works. See Benay, 607 F.3d at 624.
                            22                 Instead of alleging similarities of creative expression sufficient to satisfy the
                            23        extrinsic test, Plaintiff cites to a four-second snippet in the Film in which he claims
                            24        that a watch was taken from Tupac during a violent attack. Amended Complaint,
                            25        ¶ 33 (citing to Film, 1:11:28 – 1:11:32). Plaintiff has not submitted the Film or his
                            26        alleged Script to the Court, so it is not possible to determine the accuracy of
                            27        Plaintiff’s representations, but regardless, a four-second clip in which there is a
                            28
                                                                                           DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                  11             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                  COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 16 of 18 Page ID #:499



                                  1   single reference to a watch is not sufficient to support a claim for “substantial
                                  2   similarity” of plot between two works of authorship.
                                  3            Plaintiff also claims that Jada Pinkett Smith objected to her fleeting portrayal
                                  4   (as a teenager) in the Film, but that has no bearing on a claim for copyright
                                  5   infringement. To the extent Plaintiff is claiming that Jada Pinkett Smith is a
                                  6   protected character – he is incorrect. Ms. Smith is a public figure, and Plaintiff does
                                  7   not dispute that she attended arts school with Tupac Shakur and had a friendly
                                  8   relationship with him during his life. To the extent Plaintiff is claiming that the
                                  9   interactions with Jada Pinkett Smith constitute substantial similarity of plot, he is
                            10        also mistaken. Plaintiff merely asserts that there is a single scene in the Film in
                            11        which Tupac reads a poem to Jada Pinkett Smith. He claims that the Film somehow
                            12        copied his Script in order to create this sequence. Karmo does not attach his Script
                            13        to his Amended Complaint, but the excerpt from his alleged Script that is included
                            14        in the Amended Complaint does not support his claim of similarity. The Script
                            15        excerpt (that Plaintiff attempts to juxtapose with the Film’s depiction of Tupac
                            16        reading a poem to Jada Pinkett Smith in a tearful goodbye) only involves a young
                            17        Tupac saying “I’ve been writing a lot of poetry lately.” Id. at ¶ 29.
                            18                 Because Plaintiff has not alleged the existence of substantial similarity of
                            19        protectable expression between the works, his Amended Complaint must be
                            20        dismissed.5
                            21                 C.    Plaintiff Has Only Alleged A Claim For Copyright Infringement
                            22                       Against Defendant Hutton, And Has Not Stated Any Claim For
                            23                       Relief Against Any Other Party.
                            24                 While Plaintiff alleges that Defendant Lenton Hutton accessed, and copied,
                            25        his Script, Plaintiff does not allege that the other defendants, Morgan Creek,
                            26
                            27                 5
                                              Plaintiff also has not submitted the works at issue to the Court, but the works
                                      themselves cannot rescue Plaintiff’s defective Amended Complaint from dismissal
                            28        as they do not contain any similarities of protectable expression.
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                 12             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 17 of 18 Page ID #:500



                                  1   Lionsgate, Summit, James Robinson, David Robinson, Steve Bagatourian, Jeremy
                                  2   Haft, Eddie Gonzales or ICM Partners either accessed or copied his Script. All of
                                  3   those parties should be dismissed for failure to state a claim for copyright
                                  4   infringement against them.
                                  5            Plaintiff does not allege any claims for vicarious infringement, but instead
                                  6   alleges: (1) Actual Damages for Copyright Infringement; (2) Statutory Damages for
                                  7   Copyright Infringement; (3) Court Fees and Costs; (4) Constructive Trust; (5)
                                  8   Preliminary Injunction; and (6) Accounting. Aside from the first claim, for direct
                                  9   copyright infringement, none of the other claims state a viable claim for relief under
                            10        the law. Statutory damages, court costs, constructive trust, preliminary injunction
                            11        and accounting are all remedies, not separate claims.
                            12                 For the reasons discussed above, Plaintiff has failed to state a claim for
                            13        copyright infringement. The remaining “claims” are not viable independent causes
                            14        of action but instead, are either remedies, or are state law claims that are subject to
                            15        dismissal for the same reasons that Plaintiff’ copyright infringement claim fails. See
                            16        Campbell v. Walt Disney Co., 718 F. Supp. 2d 1108, 1116 (N.D. Cal. 2010)
                            17        (granting motion to dismiss and holding that: “Based on the allegations above, the
                            18        Court finds that both of Plaintiff’s state law claims [for constructive trust and unjust
                            19        enrichment] are based on her claim of Defendants’ unauthorized use of her
                            20        copyrighted material. In light of the Court’s finding that Plaintiff cannot state a
                            21        claim for copyright infringement, the Court finds that Plaintiff cannot maintain her
                            22        state law claims.”).
                            23                 Counts Two through Six of the Amended Complaint are defective, as a matter
                            24        of law, on their face and must be dismissed. Further, regardless of whether or not
                            25        the Court dismisses Plaintiff’s claim against Lenton Hutton for copyright
                            26        infringement, all of the remaining defendants must be dismissed for failure to state a
                            27        claim against any of them for direct copyright infringement.
                            28
                                                                                          DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                                 13             OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                                 COMPLAINT
                  Case 2:18-cv-09148-PA-AGR Document 69-1 Filed 03/13/19 Page 18 of 18 Page ID #:501



                                  1   IV.      CONCLUSION
                                  2            For the reasons discussed herein, Defendants request that Plaintiff’s Amended
                                  3   Complaint be dismissed.
                                  4
                                  5   Dated: March 13, 2019                   LOEB & LOEB LLP
                                                                              DAVID GROSSMAN
                                  6
                                  7                                           By: /s/ David Grossman
                                                                                  David Grossman
                                  8                                               Attorneys for Defendants
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                       DEFENDANTS’ MEMORANDUM IN SUPPORT
      Loeb & Loeb
A Limited Liability Partnership
                                      17445650.1                               14            OF MOTION TO DISMISS AMENDED
    Including Professional
         Corporations
                                      232312-10001                                                              COMPLAINT
